363 S.W.3d 154 (2012)
Diana WALTERS, et al., Appellant-Respondents,
v.
CAREER EDUCATION CORPORATION, et al., Respondent-Appellants.
No. WD 73016.
Missouri Court of Appeals, Western District.
January 24, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 28, 2012.
Application for Transfer Denied May 1, 2012.
Martin M. Meyers, for Appellant-Respondents.
Martin M. Loring, for Respondent-Appellants.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.


*155 ORDER

PER CURIAM:
Appellants Lisa Lesher, Tabetha Breidel-Sturgeon, Jill Reichert, Kristy Bowen, and Jill Reynolds appeal from a judgment entered by the Circuit Court of Clay County in favor of Respondents Career Education Corporation, Sanford-Brown College, and Colorado Technical University on their Missouri Merchandising Practices Act claims. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).